Citation Nr: 1610148	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for calcaneal spur of the right foot. 

2.  Entitlement to an initial compensable disability rating for calcaneal spur of the left foot. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran served on active duty from August 1993 to November 1999. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection for calcaneal spur of each foot, (claimed as bilateral pes planus and foot pain) with two noncompensable (0 percent) evaluations, effective, June 18, 2009.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia.

When this case was previously before the Board in April 2015, it was remanded for additional evidentiary development, and it has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below to ensure thorough evaluation of the evidence of record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence of record shows that the Veteran is currently working, and has not alleged an inability to do so because of his feet disorders.  Therefore no TDIU claim is inferred as part of the current appeal for an increased evaluation.


FINDINGS OF FACT

1.  For the period prior to October 15, 2015, the Veteran's bilateral foot disorder was manifested by moderate disability, with each foot having small calcaneal spurs, equinus, plantar fasciitis, and pes planus with pain on manipulation and use and some swelling.  
2.  For the period since October 15, 2015, the Veteran's bilateral foot disorder has been manifested by pain on use, marked deformity/pronation, and the use of arch supports and orthotics.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but not higher, prior to October 15, 2015, for the right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5284 (2015).
 
2.  The criteria for a rating of 10 percent, but not higher, prior to October 15, 2015, for the left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5284 (2015).

3.  The criteria for a rating of 20 percent, but not higher, since October 15, 2015, for the right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5284 (2015).

4.  The criteria for a rating of 20 percent, but not higher, since October 15, 2015, for the left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In April 2015 the Board remanded the matter on appeal to obtain any outstanding records, afford the Veteran a new examination, and readjudicate the claim.  The Veteran was asked to submit additional evidence, or to authorize VA to obtain such evidence, in July 2015.  The Veteran was afforded VA examinations in September and November 2015.  The claim was then readjudicated in the November 2015 supplemental statement of the case.  Thus, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112   (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23, 353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and post-service treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  There is evidence indicating potential outstanding treatment records from Kaiser, but the duty to assist is not a one-way street, and the Veteran has failed to produce copies of such records or a completed Form 21-4142 authorization for VA to obtain them despite requests by the RO.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A (a) (2).
Rating Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Veteran's bilateral feet disabilities are rated as 0 percent disabling under Diagnostic Code (DC) 5284, for foot injuries, other.  Disabilities of the foot are rated under DCs 5276 through 5284.  As an initial matter, neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the DCs pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2015).  

There is some question in the record as to whether the Veteran has bilateral pes planus.  Specifically, examinations in July 2009 and February 2013 note that the Veteran did not have pes planus.  Treatment records that span that time period, however, include diagnoses of pes planus and plantar fasciitis.  In October 2015, the Veteran underwent additional VA examination to determine the exact nature of the bilateral foot disability.  Both pes planus and plantar fasciitis were noted diagnoses.  Plantar fasciitis is not listed in the code; therefore, it would fall under DC 5284 for foot injuries, other. 

Under DC 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.  A note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  

Also, the code for pes planus is potentially applicable.  Specifically, under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral acquired flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

The words "marked," "severe" and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Background Information

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Veteran was afforded a VA-contracted examination in July 2009 in which he reported constant pain in the bottom of his feet and heels, exacerbated by physical activities, and relieved by rest.  He reported that when at rest, he had weakness, but no pain, stiffness, swelling or fatigue.  He reported that while standing or walking he had pain, weakness, and swelling, but no stiffness or fatigue.  The Veteran noted that his functional impairment was difficulty with prolonged standing, walking, running, bending, and lifting.  Physical examination showed posture and gait within normal limits, no signs of abnormal weight-bearing or breakdowns, callosities or any unusual shoe wear pattern.  There was no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy or disturbed circulation.  The examiner found that pes planus, pes cavus, hammer toe, hallux valgus, and hallux rigidus were not present.  Imaging conducted in connection with the examination showed no pes planus deformity; bones and soft tissue were normal.  The diagnosis was left and right small calcaneal spur.  

VA treatment records from September 2009 to July 2010 showed diagnoses of bilateral pes planus, equinus, and plantar fasciitis.  VA treatment records noted that upon weight-bearing the medial longitudinal arch partially collapsed, the arch was preserved when no weight-bearing, and there was no focal pain to palpation.  The Veteran also reported pain and tenderness.

In his August 2010 notice of disagreement, the Veteran stated that the pain in his heels, arches, and ankles was worse.  He stated that he was prescribed a brace to straighten out his feet and had inserts in his shoes that did not help with the pain.  He also stated that he was a letter carrier, was required to be on his feet for long periods of time, and that it was now harder for him to do that.

The Veteran was afforded an examination in February 2013, conducted by the same examiner who conducted the July 2009 examination, in which it was noted that he did not currently have (or had ever had) pes planus.  The Veteran had accentuated pain on use and manipulation of the feet.  There was also indication of swelling on use, but no characteristic calluses.  The Veteran's symptoms were not relieved by arch support.  He had extreme tenderness of plantar surface without improvement by orthopedic shoes or appliances.  The examiner did not find the following: decreased longitudinal arch height on weight-bearing, evidence of marked deformity of the foot, marked pronation, weight-bearing line fall over or medial to the great toe, lower extremity deformity, inward bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles tendon.  The Veteran noted regular use of a brace.

Radiographs of the right and left feet in February 2013 showed no acute bony injuries and normal calcaneus.

The February 2013 examiner later reported that the consensus in medical literature was that the diagnosis of pes planus was based on an examiner's subjective determination, and that there was no objective consensus on whether or not a diagnosis of pes planus meant that the entire bottom of the foot had to touch the floor, or if the arches just had to decrease with weight-bearing.  However, the Board found in the April 2015 remand that the examiner's opinion and accompanying rationale was inadequate for adjudication purposes.

In response to the Board's remand, the Veteran was afforded a VA examination in September 2015 that was conducted by a nurse practitioner.  As the Board instructed in the April 2015 remand that a podiatrist conduct the new examination, the Veteran was afforded another VA examination in October 2015 in which the results varied greatly from the September 2015 examination that indicated far fewer symptoms.  As such, the Board will focus on the results of the October 2015 examination that was conducted by a podiatrist.  

In the October 2015 VA examination, the Veteran reported daily pain and that prolonged standing and walking aggravated his foot pain.  He reported flare-ups that were dependent on his work activities with increased walking, standing, and squatting exacerbating the pain.  He noted limited functional loss with increased pain during flare-ups and stated that he simply had to back off on his weight-bearing activities.  The Veteran used arch supports and orthotics.  The VA examiner did not find swelling on use, characteristic callouses, marked inward displacement and severe spasm of the Achilles tendon, or any lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The examiner found pain accentuated on use in the left foot, extreme tenderness of plantar surfaces on the right foot that was improved by orthopedic shoes or appliances, decreased longitudinal arch height of both feet on weight-bearing, marked deformity of both feet (pronation, abduction), marked pronation of both feet that was improved by orthopedic shoes or appliances, weight-bearing line falling over or medial to the great toe for both feet, and inward bowing of the Achilles tendon of both feet.  

The October 2015 examination also showed weakened movement, excess fatigability, pain on weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance.  The VA examiner noted pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  There was no degenerative or traumatic arthritis, acute fracture, or dislocation documented.  The examiner's impression was small retrocalcaneal spurs bilaterally and mild pes planus bilaterally.  The examiner stated that it was her medical opinion that the Veteran's service-connected calcaneal spur (claimed as bilateral pes planus and foot pain) was mild to moderate in severity, and the plantar fasciitis was mild to moderate in severity.

Analysis 

At the outset, the Board notes that the assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Also, when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the Veteran has pes planus, which is specifically contemplated by the schedule.  Thus, the Board has considered whether a rating under DC 5276 is warranted.  However, he also has calcaneal spurs and plantar fasciitis.  The Board finds that the medical evidence has not been able to differentiate between the Veteran's service-connected and non-service-connected feet symptoms; therefore, they are all deemed service connection and are best considered under the catch all provision of DC 5284, for other foot injuries.  Specifically, the Board finds that to provide a rating under pes planus by itself would not adequately represent the full disability picture.  Likewise, in providing the rating under the more broad category, which takes into consideration the Veteran's symptoms associated with pes planus, a separate rating under DC 5276 is not warranted, as that would constitute pyramiding, which is prohibited (compensating the same symptoms more than once).  A rating under DC 5284 is also more beneficial to the Veteran, in that each foot may be rated separately, as opposed to the single rating available for bilateral pes planus. 
After consideration of all of the evidence of record, the Board finds that the Veteran's disability due to his bilateral foot disorder most closely approximates a 10 percent rating for each foot under DC 5284 for the period prior to October 15, 2015, and a 20 percent for each foot for the period since then.  

Prior to October 15, 2015, no deformity of either foot is shown. There is no evidence of callouses or other similar abnormalities.  While in the 2009 examination the Veteran complained of pain on use, range of motion testing on the foot produced no tenderness or painful motion.  There was no evidence of weakness.  Some swelling was noted in the 2013 examination, but the Veteran's feet still did not show any evidence of abnormality.  In short, the Veteran's main symptom during this time was pain on use with varying degrees of improvement with orthotics.  The Board finds this symptom, without objective evidence of other associated abnormality, to be representative of moderate disability.  This warrants a 10 percent disability rating under DC 5284, but no higher. 

Notably, the evidence since October 15, 2015 shows that the Veteran's disability was manifested by objective evidence of marked deformity and daily pain accentuated on prolonged walking.  Although the Veteran's stated symptoms remained largely the same (notable for pain on use), this change in foot structure represents a higher degree of disability than previously shown by the record.  The deformity was marked pronation, which was noted to be improved with orthotic devices.  The displacement of the Veteran's Achilles tendon was not considered to involve marked inward displacement.  Also, there have been no complaints or evidence of severe spasm of the Achilles tendon on manipulation.  The Board finds this to represent the next higher rating, that for other foot injuries that are moderately severe.  Thus, a 20 percent rating for each foot is warranted as of October 15, 2015.

The Board finds that at no point during the appeal have the Veteran's feet been characterized as having a severe level of disability.  Examiners have consistently determined the Veteran's feet to be mild or moderate.  Thus, the Board finds no evidence to support an even higher rating at any stage during the appeal. 

Finally, given that DC 5284 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply.  See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996).

Increased ratings are warranted, at 10 percent per foot prior to October 2015, and 20 percent per foot since then, both under DC 5284. 

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral feet is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral feet with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's primary problems are pain in the feet, along with other reported problems such as tenderness, weakness, fatigability, incoordination, and lack of endurance.  As these symptoms and the objective evidence of record demonstrate a worsening of the disability from October 15, 2015, an increased rating is in effect from that point.  In that regard, associated problems with extended walking, standing, or squatting would be necessary consequences of moderate and/or severe flatfoot symptoms, such as pain and weakness, and, as such, also are contemplated in the current ratings.  These symptoms are encompassed in the broad "other injuries of the foot" category, under which the Board has granted increased ratings.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal.

Moreover, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Johnson  v. McDonald, 762 F.3d 1362 (2014).  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b) (1). 














	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating of 10 percent prior to October 15, 2015, but not higher, for the right foot disability is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a rating of 10 percent prior to October 15, 2015, but not higher, for the left foot disability is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a rating of 20 percent from October 15, 2015, but not higher, for the right foot disorder is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a rating of 20 percent from October 15, 2015, but not higher, for the left foot disorder is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


